Title: The Commerce Committee to the Commissioners, 16 May 1778
From: Continental Congress, Commerce Committee,Ellery, William,Hutson, Richard,Adams, Thomas
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      York in Pennsylvania May 16. 1778
     
     This will be accompanied with a Contract entered into between John Baptist Lazarus Theveneau De Francy Agent of Mr. Peter Augustine Caron De Beaumarchais representative of the House of Rodrigue Hortalez & Co. and the Committee of Commerce. You will observe that their Accounts are to be fairly stated and what is justly due paid. For as on the One hand Congress would be unwilling to evidence a disregard for, and contemptuous refusal of the Spontaneous freindship of his most Christian Majesty; so on the other they are unwilling to put into the private Packets what was gratuitously designed for Public benefit. You will be pleased to have thier Accounts liquidated and direct in the liquidation thereof that particular care be taken to distinguish the property of the Crown of France from the Private property of Hortalez and company and transmit to us the accounts so stated and distinguished. This will also be accompanied by an Invoice of Articles to be imported from France and resolves of Congress relative thereto. You will appoint if you judge proper an Agent or Agents to Inspect the quality of such Goods as you may apply for to the House of Roderigue Hortalez & Co. before they are shipped to prevent any imposition.
     The Obstructions of the Bays and Harbours to the southward by British men of war, hath prevented our shipping Tobacco as we intended. We have ordered several Vessels lately to South Carolina for Rice and have directed the Continental Agent in that state to consign them to your address. So soon as we can venture to send out Tobacco with any probability of Success we shall certainly do it.
     This goes by a dispatch Vessel under the direction of the Committee of foreign Affairs. Five Others are employed in the same business, which you will load with such Articles as you may have ready to transmit to us.
     We congratulate with you on the treaties entered into with his most Christian Majesty and are with the greatest respect, Gentn. Your very hble servts
     
      William Ellery
      Richd. Hutson
      Thos. Adams
     
    